Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing of 15 July 2020.  Claims 1-20 are pending and have been considered as follows.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, in claim 1, lines 9-10 the limitation “the at least one behavior of the agent” is recited.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in claim 1, lines 2-3, the limitation “a behavior of the agent” is recited.  However it is unclear to the examiner if “the at least one behavior of the agent” is referring back to “a behavior” or not, and as such there is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the examiner is assuming the “at least one behavior” to be referring back to the earlier recited “a behavior”. 

	Appropriate correction is required.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1, 8 and 15, the claims recites the limitation of adjust/to adjust/program code to adjust one or more parameters of the behavior system based on the received message.  Based on applicant’s specification this limitation is directed to a review of the received message and determining an adjustment to the parameters of the behavior system based on that review.  As such, these limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information (whether adjustments to the behavior system are warranted and what adjustments are needed) from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the needed adjustments therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 8 and 15) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 1, 8 and 15 recites the additional limitations of transmitting (or to transmit/program code to transmit), to the agent, the behavior system for controlling a behavior of the agent, receiving (or to receive/program code to receive) , from the agent, a message comprising sub-sampled sensor data and classification data corresponding to an object of interest identified from sensor data of the agent, and transmitting (or to transmit/program code to transmit), the one or more adjusted parameters to the agent, such that the behavior of the agent is adjusted.  Further claim 8 recites the additional limitations of a processor, a memory coupled with the processor, and instructions stored in the memory.  Claim 15 further recites the additional limitations of a non-transitory computer readable medium having program code recorded thereon and being executed by a processor.  The first transmitting step (transmitting to the agent, the behavior 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the transmitting, receiving or adjusting steps are performing using Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-7, 9-14 and 16-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 5, the addition limitations of reviewing the sub-sampled sensor data and the classification data; determining an accuracy of the classification data is less than an accuracy threshold based on the review of the sub-sampled sensor data and the classification data; and adjusting the one or more parameters when the accuracy is less than the accuracy threshold further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above.  
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lillicrap et al. (US 2017/0024643) in view of Rust et al. (US 2017/0192423).
(see at least Abstract and Fig. 1, and ¶[0019]-[0020]), comprising: transmitting, to the agent, the behavior system for controlling a behavior of the agent (see at least Fig. 1 and ¶[0019]-[0022]); receiving, from the agent, a message (see at least ¶[0024]-[0025] and [0031]-[0032] and [0036]-[0044]); adjusting one or more parameters of the behavior system based on the received message (see at least ¶[0032] and [0045]-[0054]; and transmitting the one or more adjusted parameters to the agent, such that the at least one behavior of the agent is adjusted (see at least ¶[0054]-[0061]).  While Lillicrap et al. disclose receiving experiences from the agent, Lillicrap et al. do not explicitly teach that the message comprises sub-sampled sensor data and classification data corresponding to an object of interest identified from sensor data of the agent.  However, such matter is taught by Rust et al. (see at least ¶[0025]-[0027] and [0038]-[0040] - wherein the information sent from the agent/vehicle to the assistance center may include raw sensor data or processed sensor data including descriptions of the object).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Lillicrap et al. to use the teachings of Rust et al. wherein the message/information transmitted from the agent/vehicle includes sub-sampled sensor data and classification data corresponding to an object of interest from sensor data of the agent/vehicle as both systems are directed to the control of an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of transmitting processed data (instead of raw sensor data) and would have predictably used it in the system of Lillicrap et al. 
(see at least Fig. 2 and ¶[0025]-[0027] and [0038]-[0040] ).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Lillicrap et al. to use the teachings of Rust et al. wherein the classification data is based on features extracted from the sensor data; and the classification data comprises a label and a bounding box as both systems are directed to the control of an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of the classification data being based on features extracted from the sensor data; and the classification data comprises a label and a bounding box and would have predictably used it in the system of Lillicrap et al. 

In regards to claim 3, Lillicrap et al. do not explicitly teach in which the sub-sampled sensor data comprises at least one of compressed sensor data, reduced frame rate sensor data, filtered sensor data, or a combination thereof.  However, such matter is taught by Rust et al. (see at least Fig. 2 and ¶[0025]-[0027] and [0038]-[0040] ).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Lillicrap et al. to use the teachings of Rust et al. wherein sub-sampled sensor data comprises at least one of compressed sensor data, reduced frame rate sensor data, filtered sensor data, or a combination thereof as both systems are directed to the control of an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of the sub-sampled 

In regards to claim 4, while Lillicrap et al. teach the environment is a real-world environment (see ¶[0015]), Lillicrap et al. do not explicitly teach receiving the sub-sampled sensor data and the classification data via a wireless network while the agent is active.  However, such matter is taught by Rust et al. (see at least ¶[0024] and [0113]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Lillicrap et al. to use the teachings of Rust et al. wherein receiving the sub-sampled sensor data and the classification data via a wireless network while the agent is active as both systems are directed to the control of an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of receiving the sub-sampled sensor data and the classification data via a wireless network while the agent is active and would have predictably used it in the system of Lillicrap et al. 

In regards to claim 5, Lillicrap et al. teach reviewing the sub-sampled sensor data and the classification data; determining an accuracy of the classification data is less than an accuracy threshold based on the review of the sub-sampled sensor data and the classification data; and adjusting the one or more parameters when the accuracy is less than the accuracy threshold (see at least ¶[0045]-[0061]).  
(see at least ¶[0045]-[0061]).  
In regards to claim 7, Lillicrap teaches that the agent comprises an autonomous vehicle (see at least ¶[0015]).  However, Lillicrap et al. does not explicitly teach that the behavior comprises planning a route for the agent or adjusting a planned route of the agent.   However, such matter is taught by Rust et al. (see at least ¶[0017]-[0019]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Lillicrap et al. to use the teachings of Rust et al. wherein the behavior comprises planning a route for the agent or adjusting a planned route of the agent as both systems are directed to the control of an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of the behavior comprising planning a route for the agent or adjusting a planned route of the agent and would have predictably used it in the system of Lillicrap et al. 

	In regards to claims 8-14, please see the rejections above with respect to claims 1-7, respectively, which are commensurate in scope to claims 8-14, with claims 1-7 being drawn to a method and claims 8-14 being drawn to a corresponding apparatus. 
	In regards to claims 15-20, please see the rejections above with respect to claims 1-6, respectively, which are commensurate in scope to claims 15-20, with claims 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667